FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MILTON VARGAS,                                    No. 10-71630

               Petitioner,                        Agency No. A073-945-820

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Milton Vargas, a native and citizen of Guatemala, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition for review.

      Vargas claims he experienced past persecution and fears future persecution

because of threats he received while working for the Christian Democratic Party

between 1989 and 1992. Substantial evidence supports the agency’s adverse

credibility determination based on inconsistencies in the record regarding who

Vargas campaigned for and when his candidate won the election, see id., and his

untruthful statement that he did not make a return trip to Guatemala in 1999 after

leaving in 1992, see Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (“An

asylum applicant who lies to immigration authorities casts doubt on his credibility

and the rest of his story.”). In the absence of credible testimony, Vargas’ asylum

and withholding of removal claims fail. See Farah, 348 F.3d at 1156.

      Vargas’ CAT claim also fails because it is based on the same testimony

found not credible, and he points to no other evidence demonstrating it is more

likely than not he would be tortured if returned to Guatemala. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71630